                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROBERT J. KRAUS, and                          :      CIVIL ACTION
MARGARET M. KRAUS                             :
                                              :
       v.                                     :
                                              :
ALCATEL-LUCENT, et al.                        :      NO. 18-2119

                                          OPINION

JACOB P. HART                                                DATE: 11/20/2019
UNITED STATES MAGISTRATE JUDGE

       In this case, plaintiffs Robert and Margaret Kraus are suing various defendants, including

Lockheed Martin Corporation (“Lockheed Martin”) with regard to damages Robert Kraus

suffered from exposure to asbestos. All discovery in this case was assigned to the undersigned

by the Honorable Timothy J. Savage. Plaintiffs have now filed a motion to compel more specific

answers from Lockheed Martin. For the reasons set forth below, Plaintiffs’ motion will be

granted in part and denied in part.

I.     Applicable Legal Standards

       Under Federal Rule of Civil Procedure 37, a party may move for an order compelling

disclosure or discovery after conferring, or attempting to confer, with good faith with the

opposing party in an attempt to obtain it without court action. F. R. Civ. Pr. 37(a)(1). Such a

motion may be filed where a party fails to answer an interrogatory submitted under Rule 33, or

fails to either produce documents or permit inspection, as requested under Rule 34. Id. at

(a)(3)(B). Evasive or incomplete answers and responses are treated as a failure to answer or

respond. Id. at (a)(4).
           A party may also seek sanctions from the court where the opposing party has not obeyed

a discovery order. Fed. R. Civ. Pr. 37(b)(2)(A). These may include directing that the matters

embraced in the order be taken as established for purposes of the action. Id. at 37(b)(2)(A)(i).

II.        Factual and Procedural Background

           On July 25, 2019, the undersigned entered an Opinion and Order granting in part and

denying in part Plaintiffs’ original motion to compel discovery from Lockheed Martin. Opinion

and Order docketed in this matter as Documents 356 and 357. In their present motion, Plaintiffs

argue that SSL’s supplemental responses to a number of interrogatories and requests for

production of documents were inadequate, and seek an order compelling further response.

III.       Discussion

           Most of Lockheed Martin’s supplemental responses are adequate. There is one exception

to this.

A.         Interrogatory No. 3(i)

           (3)(i) State whether or not you have or have had subsidiary or predecessor
           corporation(s), and/or corporations whose liabilities for asbestos you have assumed
           hereafter predecessor (sic (“hereafter, ‘predecessor’”)) if so:

                  (1) The name of each such subsidiary and/or predecessor;
                  (2) Its date(s) of incorporation, if a corporation of each such corporation;
                  (3) State(s) of incorporation of each such corporation;
                  (4) The corporate purpose of each such corporation.

                  Lockheed Martin originally ignored this interrogatory section altogether. In its

supplemental responses, it has stated:

           No; Lockheed Martin does not have and has not had subsidiary or predecessor
           corporation(s), and/or corporations whose liabilities for asbestos Lockheed Martin
           has assumed hereafter predecessor because Lockheed Martin did not have any
           connection to the items aboard the USS Cambria contemporaneously with Kraus.




                                                   2
       This is a non-sequitur. Lockheed Martin could have no “connection to the items aboard

the USS Cambria contemporaneously with Kraus,” and at the same time have a subsidiary or a

predecessor whose liability for asbestos it had assumed. I will therefore direct Lockheed Martin

to respond to the interrogatory as written, indicating whether it has, or has had, such a subsidiary

or predecessor, and providing the requested information as to each such.

       Nevertheless, to avoid requiring Lockheed Martin to disclose irrelevant material, I will

limit Lockheed Martin’s response to subsidiaries or predecessors from which it assumed liability

for asbestos used in products sold to, or used by, the United States Navy prior to 1967, the year

which Plaintiffs have identified as the year when Mr. Kraus ended his military service aboard the

USS Cambria.




                                              BY THE COURT:


                                                      /s/Jacob P. Hart

                                              ___________________________________
                                              JACOB P. HART
                                              UNITED STATES MAGISTRATE JUDGE




                                                 3
